Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-14, 17,18 and 21-22.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is: 
Saltgiver (U.S. Patent Publication No. 2016/0025545)
Gurumohan (U.S. Patent Publication No. 2015/0355012) 
The prior art fails to disclose at least the following limitations:
A system, comprising: 
a communication interface configured to establish a network connection with a server and a plurality of remote devices; and 
a processor coupled with the communication interface, wherein the processor causes the system and configured to: 
receive a broadcasted advertising packet from each of the plurality of remote devices that each monitor content volume of a container, wherein the received advertising packet comprises; 
a unique identifier of each remote device of the plurality of remote devices; 
a time value or an iteration number; and 
measurement data related to volume of content in the container associated with each remote device, wherein each remote device of the plurality of remote devices repeatedly broadcasts the advertising packet to the system; 
determine if the received advertising packet is a duplicate of a previously received data packet by comparing  the unique identifier of the remote device and the time value or the iteration number of the broadcasted advertising packet with a previous time value or a previous iteration number of the previously received advertising packet; 
determine if the received advertising packet is not a duplicate of the previously received data packet in response to a determination that the unique identifier of the remote device and the time value or the iteration number of the received advertising packet does not match the unique identifier of the remote device and the previous time value or the previous iteration numberPage 2 of 8Attorney Docket. No.: NTR-008USUS Application Serial Number: 15/976,776 Response to FOA dated APRIL 05, 2021 filed with RCEof the previously received advertising packet, 
extract the measurement data payload content from the advertising packet; and send at least a portion of the extracted measurement data payload content via the network connection to the server.

The claims are eligible under 35 U.S.C. 101 for the reasons in the remarks filed by applicant on 9/7/2021
None of the prior art of record remedies the deficiencies found Saltgiver and Grumohan.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687